Exhibit 10.6

[International]

BAZAARVOICE, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Bazaarvoice, Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).

 

I. NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant Name:

Address:

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Total Number of Shares Granted

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Unit will vest in accordance with the following schedule:

[insert vesting schedule]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

LOGO [g873408g47x31.jpg]



--------------------------------------------------------------------------------

By Participant’s signature and the signature of the representative of
Bazaarvoice, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A and the
Stock Trading Plan for Mandatory Sale of Shares to Cover Tax Withholding
Obligations attached as Exhibit B (the “Stock Trading Plan”), all of which are
made a part of this document. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT: BAZAARVOICE, INC.

 

 

Signature By

 

 

Print Name Title Residence Address:

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant of Restricted Stock Units. The Company hereby grants to the individual
named in the Notice of Restricted Stock Unit Grant attached as Part I of this
Award Agreement (the “Participant”) under the Plan an Award of Restricted Stock
Units, subject to all of the terms and conditions in this Award Agreement and
the Plan, which is incorporated herein by reference. Subject to Section 18 of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7. Subject to the provisions of Section 4, such vested Restricted
Stock Units will be paid in Shares as soon as practicable after vesting, but in
each such case within the period ending no later than the date that is two and
one-half (2 1⁄2) months from the end of the Company’s tax year that includes the
vesting date.

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6)

 

-3-



--------------------------------------------------------------------------------

month period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death. It is the intent of this Award Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7. Withholding of Taxes.

(a) General. Notwithstanding any contrary provision of this Award Agreement, no
certificate representing the Shares will be issued to Participant, unless and
until satisfactory arrangements (as determined by the Administrator) will have
been made by Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. If Participant fails to make satisfactory arrangements for the payment
of any required tax withholding obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, as determined by the Administrator in its sole discretion, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.

(b) Default Method of Tax Withholding. The minimum federal, state, and local and
foreign income, social insurance, employment and any other applicable taxes
which the Company determines must be withheld with respect to and the Restricted
Stock Units subject to this Award Agreement (“Tax Withholding Obligation”) will
be satisfied by Shares being sold on your behalf pursuant to such procedures as
the Company may specify from time to time (it being understood that the Shares
to be sold must have vested pursuant to the terms of this Agreement and the
Plan). The proceeds from such sale will be used to satisfy your Tax Withholding
Obligation (and any associated broker or other fees) arising with respect to
your Restricted Stock

 

-4-



--------------------------------------------------------------------------------

Units. Only whole Shares will be sold to satisfy any Tax Withholding Obligation.
Any proceeds from the sale of Shares in excess of the Tax Withholding Obligation
(and any associated broker or other fees) will be paid to you in accordance with
procedures the Company may specify from time to time. By accepting this Award
Agreement, you expressly consent to the sale of Shares to cover the Tax
Withholding Obligations (and any associated broker or other fees) pursuant to
Stock Trading Plan set forth in Exhibit B and agree and acknowledge that you may
not satisfy them by any means other than such sale of Shares, unless required to
do so by the Administrator or pursuant to the Administrator’s express written
consent.

8. Acknowledgements.

(a) Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Award of
Restricted Stock Units subject to all of the terms and provisions thereof.
Participant has reviewed the Plan (including any applicable appendixes or
sub-plans thereunder) and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Award. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

(b) The Company (which may or may not be Participant’s Employer) is granting the
Restricted Stock Units. The Company will administer the Plan from outside
Participant’s country of residence, and United States law will govern all
Restricted Stock Units granted under the Plan.

(c) Participant acknowledges that benefits and rights provided under the Plan
are wholly discretionary and, although provided by the Company, do not
constitute regular or periodic payments. Unless otherwise required by Applicable
Laws, the benefits and rights provided under the Plan are not to be considered
part of Participant’s salary or compensation for purposes of calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind. Participant
waives any and all rights to compensation or damages as a result of the
termination of employment with the Company for any reason whatsoever insofar as
those rights result or may result from:

(i) the loss or diminution in value of such rights under the Plan, or

(ii) Participant ceasing to have any rights under, or ceasing to be entitled to
any rights under the Plan as a result of such termination.

(d) The grant of the Restricted Stock Units, and any future grant of Restricted
Stock Units under the Plan is entirely voluntary, and at the complete discretion
of the Company. Neither the grant of the Restricted Stock Units nor any future
grant of Restricted Stock Units by the Company will be deemed to create any
obligation to grant any further Restricted Stock Units, whether or not such a
reservation is explicitly stated at the time of such a grant. The Company has
the right, at any time to amend, suspend or terminate the Plan.

 

-5-



--------------------------------------------------------------------------------

(e) The Plan will not be deemed to constitute, and will not be construed by
Participant to constitute, part of the terms and conditions of employment, and
the Company will not incur any liability of any kind to Participant as a result
of any change or amendment, or any cancellation, of the Plan at any time.

(f) Participation in the Plan will not be deemed to constitute, and will not be
deemed by Participant to constitute, an employment or labor relationship of any
kind with the Company.

9. Data Privacy. By entering into this Agreement, and as a condition of the
grant of the Restricted Stock Units, Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this document by and
among, as applicable, the Employer, and Company and its Subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company and the Employer, its Parent or any
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Participant’s country or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting Participant’s local human resources
representative. Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Participant may elect to deposit any
shares of stock acquired upon settlement of the Restricted Stock Units.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Participant’s local human resources
representative. Participant understands, however, that refusing or withdrawing
his or her consent may affect Participant’s ability to participate in the Plan.
For more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

-6-



--------------------------------------------------------------------------------

10. English Language. Participant has received the terms and conditions of this
Agreement and any other related communications, and Participant consents to
having received these documents in English. If Participant has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the translated version is different than the English
version, the English version will control.

11. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

12. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of Stock
Administration at Bazaarvoice, Inc. at 3900 N. Capital of Texas Highway, Suite
300, Austin, Texas 78746, or at such other address as the Company may hereafter
designate in writing.

14. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

 

-7-



--------------------------------------------------------------------------------

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

16. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

17. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

21. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

-8-



--------------------------------------------------------------------------------

22. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

23. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

24. Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Texas, and agree that such
litigation will be conducted in the courts of Travis County, Texas, or the
federal courts for the United States for the Western District of Texas no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

-9-



--------------------------------------------------------------------------------

EXHIBIT B

STOCK TRADING PLAN FOR MANDATORY SALE OF SHARES TO COVER TAX WITHHOLDING
OBLIGATIONS

By accepting the Award of Restricted Stock Units, I am adopting and entering
into this stock trading plan (the “Sales Plan”) so that I may receive the
necessary proceeds to satisfy any requirements to pay the minimum income taxes,
employment taxes, social security taxes, social insurance, payroll taxes,
contributions, payment on account obligations, national taxes and other
applicable taxes and payments (collectively, “Taxes”) required to be withheld by
Bazaarvoice, Inc. (the “Company”) (or the parent or subsidiary of the Company
employing me) on my behalf if and when such tax withholding obligations arise as
a result of the grant of the Award of Restricted Stock Units or any other grant
by the Company to me of any restricted stock units, shares of restricted stock
or performance shares. I agree and acknowledge that I am not selling shares of
Company common stock (“Shares”) on the basis of or while aware of material
nonpublic information or that such sales evidence my awareness of material
nonpublic information or information at variance with the Company’s statements
to investors.

1. Recitals.

(a) I intend for this Sales Plan to comply with the requirements of Rule
10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Therefore, all provisions hereof will be interpreted consistent
with Rule 10b5-1 and will be automatically modified to the extent necessary to
comply therewith.

(b) I am establishing this Sales Plan in order to permit the orderly disposition
of a portion of the Shares that I acquired (or will acquire) pursuant to an
award of restricted stock units, restricted stock or performance shares (each,
an “Equity Award”). The Shares are being sold to provide the necessary proceeds
to satisfy any Taxes if and when any tax withholding obligations arise, as well
any broker or other fees associated with such sales. By adopting and entering
into this Sales Plan, I agree and acknowledge that I may not satisfy such Taxes
and associated broker and other fees by any means other than the sale of Shares
pursuant to the terms and conditions of this Sales Plan. This Sales Plan will
apply to the mandatory sale of Shares under all future Equity Awards received by
me from the Company.

(c) Unless otherwise defined herein, the terms in this Sales Plan will have the
same defined meanings as in the Company’s 2012 Equity Incentive Plan (the
“Plan”).

 

-10-



--------------------------------------------------------------------------------

2. Representations, Warranties and Covenants. I hereby represent, warrant and
covenant that:

(a) I am not aware of any material nonpublic information concerning the Company
or its securities. I am entering into this Sales Plan in good faith and not as
part of a plan or scheme to evade compliance with the United States federal
securities laws.

(b) Once vested, the Shares to be sold under this Sales Plan will be owned free
and clear by me and are not subject to any liens, security interests or other
encumbrances or limitations on disposition other than those imposed by Rule 144
under the Securities Act of 1933, as amended.

(c) If I am an executive officer or director of the Company, I acknowledge that
any filings required under Section 16 of the Exchange Act are my sole
responsibility.

(d) I am aware that in order for this Sales Plan to constitute a plan pursuant
to Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.

(e) I will not directly or indirectly communicate any information relating to
the Company or the Company’s securities to any employee of the Broker (defined
below) or its affiliates who is directly or indirectly involved in executing
this Sales Plan at any time while this Sales Plan is in effect.

3. Implementation of the Plan.

(a) I hereby appoint the Company to appoint a broker (the “Broker”) to sell
Shares pursuant to the terms and conditions set forth below.

(b) The Broker is authorized to begin selling Shares pursuant to this Sales Plan
commencing on the date that the first Shares under the Equity Award vest or at
the time a tax withholding obligation arises with respect to the Equity Award.
The Broker will sell such number of Shares as will be required to satisfy
(i) any applicable Taxes in accordance with my then current applicable
withholding rate (including any supplemental rate), and (ii) any associated
broker or other fees.

(c) I understand that the Broker may not be able to effect a sale due to a
market disruption or a legal, regulatory or contractual restriction applicable
to the Broker or any other event or circumstance (a “Blackout”). I also
understand that even in the absence of a Blackout, the Broker may be unable to
effect sales consistent with ordinary principles of best execution, due to
insufficient volume of trading, or other market factors in effect on the date of
a sale. I agree that neither the Company and its affiliates and their directors,
officers, employees, and agents nor the Broker and its affiliates and their
directors, officers, employees, and agents (collectively, “Persons”) will have
any liability whatsoever to me for any action taken or omitted to be taken in
connection with the Sales Plan, the making of any sale, or any amendment,
modification or termination of this Sales Plan, unless such liability is
determined in a non-appealable order of a court of competent jurisdiction to
have resulted solely from the gross

 

-11-



--------------------------------------------------------------------------------

negligence, willful misconduct or bad faith of the Person. I further agree to
hold each Person free and harmless from any and all losses, damages, liabilities
or expenses (including reasonable attorneys’ fees and costs) incurred or
sustained by such Person in connection with or arising out of any suit, action
or proceeding relating to this Sales Plan, any sale, or any amendment,
modification or termination of this Sales Plan (each an “Action”) and to
reimburse each Person for its expenses, as they are incurred, in connection with
any Action, unless such loss, damage, liability or expense is determined in a
non-appealable order of a court of competent jurisdiction to be solely the
result of such Person’s gross negligence, willful misconduct, or bad faith.

(d) The Company is authorized to make special handling trade services available
to me through the Broker (by or through its affiliates and/or other third party
broker dealers designated by the Broker), under which the Shares may be
aggregated as one order with Shares in all other participants’ Sales Plans,
thereby resulting in non-preferential pricing of order execution and an average
sale execution price of Shares under all participants’ Sales Plans. I understand
that the Company may suspend the special handling trade services in its sole
discretion and that the Company or the Broker may terminate the special handling
trade services agreement at any time.

4. Termination. This Sales Plan will terminate upon the last day of my service
with the Company, or Company subsidiary employing me. This Sales Plan may not be
terminated, modified or amended at any time without the prior approval of the
Administrator.

 

-12-